—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 10, 1999, convicting him of murder in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see,. People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We reject the defendant’s contention that he was denied a fundamental right to be present at all material stages of the trial by his exclusion from numerous sidebar conferences with prospective jurors during Voir dire (see, People v Antommarchi, 80 NY2d 247). The defendant knowingly, voluntarily, and intelligently waived his right to be present when the court confirmed, in the defendant’s presence and after the defendant had an opportunity to confer with his counsel, that the defendant agreed to waive his right to be present (see, People v McNeil, 267 AD2d 478; People v Smallwood, 225 AD2d 713).
The defendant’s contention that the court improperly charged the jury is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the court’s charge to the jury was proper and, read in its entirety, did not shift the burden of proof (see, People v Maldonado, 220 AD2d 212).
The defendant was not denied the effective assistance of counsel (see, People v Benevento, 91 NY2d 708).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Luciano, Feuerstein and Smith, JJ., concur.